Opinion issued March 10, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00961-CV
                           ———————————
                       CEDELL GARRETT, Appellant
                                        V.
                        FREO TEXAS, LLC, Appellee


            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                      Trial Court Case No. 1053782


                         MEMORANDUM OPINION

      Appellant, Cedell Garrett, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West 2013),

§ 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the Supreme
Court, in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on

Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). After

being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5, 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2